IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

YVONNE JOHNSON
lndividually and as Next Friend
and Guardian Ad Litem for
MAURICEONNA SATCI-IELL,

a minor, C.A. NO.: Nl8C-lO-275 AML

Plaintiffs, JURY TRIAL OF 12 DEMANDED

V.

CHRISTIANA CARE I-IEALTH
SERVICES, INC. d/b/a Christiana
Hospital, a Delaware Corporation,

\/\/\/\/\/\/\_/V\-/\/\/\/V\/V

Defendant.

Submitted: November 29, 2018
Decided: December 6, 2018

ORDER

Upon Review of the Affidavit of Merit - Accepted

On November 29, 2018, Defendant Christiana Care Health Services, Inc.
(“CCHS”) moved to have the Court review Plaintiffs’ affidavit of merit, in camera,
to determine Whether it complies With 18 Del. C. §§ 6853(a)(l) and (c).l

Speciflcally, CCHS asked the Court to determine Whether the affidavit (l)
is signed by an expert Witness; (2) is accompanied by a curriculum vitae; (3) states
all of its opinions With reasonable medical certainty; (4) gives an opinion that there

has been healthcare medical negligence against each defendant, including agents,

 

1 18 Del. C. § 6853(<1).

servants, and employees of CCHS; (5) gives an opinion that each breach by each
defendant Was a proximate cause of the injuries alleged in the complaint; and (6)
indicates the expert is board certified in neonatal-perinatal medicine, is licensed to
practice medicine as of the date of the affidavit, and the curriculum vitae
establishes that the expert, for the three years preceding the alleged negligent act,
has been engaged in the treatment of patients and/or in the teaching/academic side
of medicine in the same or similar field of medicine as each agent, servant, or
employee of CCHS that the expert states is negligent.

In Delaware, a healthcare negligence lawsuit must be filed With an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitae.2 The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence.3 The affidavit must state that
reasonable grounds exist to believe the defendant Was negligent in a Way that

proximately caused the plaintiff’s injury.4 The statute’s requirements are minimal.

 

2 ld. § 6853(a)(1).
3 Id. § 6853(0). Although Defendant’s motion is phrased as though the curriculum vitae must
establish that the expert has been engaged in the treatment of patients or teaching for the three
years preceding the alleged negligent acts, Section 6853 does not so require. Rather, under
4Section 6853, such experience may be attested to in the affidavit

Ia'.

Accordingly, an affidavit of merit tracking the statutory language complies With

the statute.5

After in camera review, the Court finds:

l.

2.

An expert signed the affidavit;

The affidavit Was accompanied by a current curriculum vitae;

The expert is Board certified in Pediatrics and Neonatal-Perinatal
Medicine;

In the three years preceding the negligent acts, the expert Was engaged
in the treatment of patients and in the teaching/academic side of
medicine in a similar field of medicine as each agent, servant, or
employee of CCHS that the expert states is negligent;

The affidavit states that there are reasonable grounds to believe the
applicable standard of care Was breached by the Defendant, including
each agent, servant, or employee of CCHS that the expert states is
negligent; and

The expert states the identified breaches of the standard of care

proximately caused Satchell’s injury as alleged in the complaint

 

5 See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie
burden, an Affidavit of Merit must only contain an expert’s sworn statement that medical
negligence occurred, along With confirmation that he or she is qualified to proffer a medical

opinion.”).

Considering the above, the Court finds that the affidavit of merit complies

With 18 Del. C. §§ 6853(a)(l) and (c) as to Defendant Christiana Care Health
Services, Inc.

IT IS SO ORDERED.

AML %/_

Abi§gailll\/I. LéGroW, Judge

Original to Prothonotary

cc: Richard Galperin, Esquire
Joshua H. Meyeroff, Esquire
Bartholomew J. Dalton, Esquire
Andrew C. Dalton, Esquire